                                                                                      ^^^302019
                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  United States of Ameriea
                                                     Case No. 19-mi-7()810-MAG-l (KAW)
           V.



  Mark Garold Gay                                    Charging Distriefs Case No.
                 Defendant.                          19-cr-2000 DMS




                         COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Southern Distriet of California.

The defendant may need an interpreter for this language; None.

       The defendant:         [ ]will retain an attorney.

                              [X] is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

       IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this distriet must promptly transmit the papers and any bail to
the charging distriet.



Dated: May 30,2019


                                                 KANDISA. WESTMORE
                                                 United States Magistrate Judge
